Case: 5:20-cr-00252-PAG Doc #:.13 Filed: 05/20/20 1 of 3. PagelD #: 42

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO ila "% ;
EASTERN DIVISION ; Bi |
Od 29"

UNITED STATES OF AMERICA, INDICTMENT Neri,

) :

5 JUDGE GAUGHAN™
| ase 20 CR 252 -
)
)

Plaintiff,

V.

 

Title 18, United States Code,
Sections 2251(a), 2252(a)(1), and

MATTHEW G. BARLOW,
| 2252A(a)(5)(B)

Defendant.

COUNT 1
(Transportation of Child Pornography, 18 U.S.C. § 2252(a)(1))

The Grand Jury charges:

1. From on or about February 23, 2016 through on or about June 30, 2016, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant MATTHEW G.
BARLOW did knowingly transport child pornography, that is, visual depictions of a minor
engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), using any means and facility of interstate and foreign commerce, and in and affecting
interstate and foreign commerce by any means, ‘natading by computer, in violation of Title 18,
United States Code, Section 2252(a)(1).

COUNT 2
(Sexual Exploitation of Children, 18 U.S.C. § 2251(a))

The Grand Jury further charges:

2. From on or about April 7, 2016 through on or about May 21, 2016, in the -
Northern District of Ohio, Eastern Division, Defendant MATTHEW G. BARLOW did use,
persuade, induce, entice and coerce a minor (to wit: Minor Victim #1, whose identity is known to

the Grand Jury) to engage in sexually explicit conduct, as defined in Title 18, United States
Case: 5:20-cr-00252-PAG Doc #: 13 Filed: 05/20/20 2 of 3. PagelD #: 43

Code, Section 2256(2), for the purpose of producing a visual depiction of such conduct and such .
visual depiction was produced or transmitted using materials that had been mailed, shipped, and
transported in or affecting interstate or foreign commerce by any means, including by computer,
in violation of Title 18, Section 2251(a), United States Code.

COUNT 3
(Transportation of Child Pornography, 18 U.S.C. § 2252(a)(1))

The Grand Jury further charges:

3. From on or about October 1, 2019 through on or about April 4, 2020, in the
Northern District of Ohio, Eastern Division, atid elsewhere, Defendant MATTHEW G,
BARLOW did knowingly transport child pornography, that is, visual depictions of a minor
engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), using any means and facility of interstate and foreign commerce, and in and affecting
interstate and foreign commerce by any means, including by computer, in violation of Title 18,
United States Code, Section 2252(a)(1).

COUNT 4
(Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B))

The Grand Jury further charges:

4, On or about April 9, 2020, in the Northern District of Ohio, Eastern Division,
Defendant MATTHEW G. BARLOW did knowingly possess an LG cellphone that contained
child pornography as defined in Title 18, United States Code, Section 256(8), which child
pomography had been shipped and transported in interstate and foreign commerce by any means,
including by computer, and which was produced using materials which had been shipped and

transported in interstate and foreign commerce by any means, including by computer, and at least

 

 
Case: 5:20-cr-00252-PAG Doc #: 13 Filed: 05/20/20 3 of 3. PagelD #: 44

one image involved in the offense involved a prepubescent minor or a minor who had not

attained 12 years of age, in violation of Title 18, United States Code, Section 2252A(a)(5)\(B).

A TRUE BILL.

 

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
